The appellee, plaintiff in the court below, brought a suit in the Circuit Court of Walthall county against the Mississippi Power  Light Company, having a power line in Walthall county; and also against the city of Jackson, a municipal corporation in Hinds county, Mississippi, for a personal injury sustained in Jackson, where the Mississippi Power  Light Company has its principal place of business.
There was a plea to the jurisdiction of the Circuit Court of Walthall county as to the city of Jackson, in which it was set up that the city was a municipal corporation domiciled in Hinds county, Mississippi, and was not suable outside of the county of its domicile, and could not be joined in a suit with the Mississippi Power  Light Company outside of Hinds county. The Circuit Court overruled its plea, and after the evidence was closed gave an instruction directing a verdict for the Mississippi Power  Light Company, and submitted the case to the jury on the liability of the city of Jackson for the alleged injury, which resulted in a judgment against the city *Page 258 
in favor of the plaintiff for $20,000; from which judgment this appeal is prosecuted.
The city of Jackson also requested a peremptory instruction at the close of the evidence, based on the ground that it was not suable in Walthall county, and that a directed verdict should be given in its favor, which instruction was refused. There are a number of assignments of error in the case, but we deem it necessary to deal with the question of jurisdiction alone, as our conclusion in regard thereto leads to the reversal and dismissal of the case.
The statute of this state is silent as to the venue of actions against municipal corporations, and consequently the common law prevails in regard thereto. In 19 R.C.L., page 1049, section 338, it is said: "It is held by the great weight of authority that an action against a municipal corporation, whatever the character of the action, is inherently local, and must be brought in the county in which the municipality is situated. It is considered to be of the greatest importance to the welfare of such bodies, and of the citizens whom they serve, that their officers should be permitted to remain at home and discharge their public duties, instead of being called hither and thither over different parts of the state to attend to litigation. For these reasons a statute providing that a corporation may be sued in any county in which it regularly exercises its franchises has been held not to be applicable to a municipal corporation."
In 44 C.J., page 1471, section 4680, title, Municipal Corporations, on the subject of venue it is said: "Actions against municipal corporations have been described as local and not transitory, and it has been held that such actions must be brought in the county in which the municipality is situated, or in the courts of the municipality, except where jurisdiction is expressly conferred elsewhere by statute."
The appellees in the court below relied upon the cases of Oliver v. Loye, 59 Miss. 320, and Archibald v. Mississippi *Page 259  T.R. Co., 66 Miss. 424, 6 So. 238, as controlling the subject of venue, taken in connection with sections 495 and 496, Code of 1930. These sections do not apply, in terms, to municipal corporations, and it is a settled rule of construction that the state shall never be subjected to the provisions of the disabling statute, or affected in any of its privileges, unless the intention to do so is clearly expressed in the law; State v. Joiner, 23 Miss. 500. And unless it be clear and indisputable from the act (of the legislature) that it was intended to include the state or its subdivisions; Josselyn v. Stone, 28 Miss. 753. Statutes restricting rights or imposing liabilities on the state or public subdivisions would be held inapplicable to them, unless included expressly or by necessary implication; City of Jackson v. State, 156 Miss. 306, 126 So. 2; cf., also, Furlong v. State,58 Miss. 717.
It is well settled in this state that statutes in derogation of the common law will be strictly construed; Hollman v. Bennett,44 Miss. 322; McInnis v. State, 97 Miss. 280, 52 So. 634; Potter v. Fidelity  Deposit Co., 101 Miss. 823, 58 So. 713.
In the case of Simpson v. Neshoba County, 157 Miss. 217,127 So. 692, 693, we had before us the question as to whether a county could be sued outside of the courts of the county, by joinder with another defendant, and although the statute applicable in that case expressly provided that the county could be sued in any court situated at the county site, it was contended that the section was inapplicable, and that the county could be sued in another county where a joint defendant resided. After referring to the statutes involved in that case, it is said: "It is the contention of the appellant that under the last section it was competent to sue Newsom in the county and district of his residence and bring the county into said district as a codefendant. It is our view that this contention is not well founded. A county is a subdivision of the state and partakes of the sovereignty of the state and can only be sued in the way and on the *Page 260 
conditions prescribed by law, and section 3980 of Hemingway's 1927 Code (section 309, Code of 1906) has provided how a county may be sued, and where the suit shall be instituted. This statute is not affected by the general statute as to ordinary parties litigant. There is sound reason for requiring a county to be sued in the county, or in the court which sits at the county site and has jurisdiction of the suit. A county can only act through its officers, and these officers are charged with various duties for the public welfare. In defending suits against counties, the officers might be taken out of the county or called away from their public duties and the public interests would suffer in many cases by reason of their absence from their duties while attending court in other places than at the county site. The records might often have to be carried away from the county site, if such suits were maintained, to the place where the suit was tried and would endanger the safety of the said records and discommode the public who might desire to resort to the records for any lawful purposes for which they are made and used."
The same reasoning applies in the case of municipal corporations. While the statute is silent as to where the municipal corporation may be sued, we think the common law prevails, as it is not debarred by a statute any further than the language of the statute makes necessary. Both will be construed to co-exist where they are consistent, and where there is no statute upon the subject the common law prevails; and if a statute is enacted, and then repealed, the common law again comes into play.
What was said in Oliver v. Loye, 59 Miss. 320, and in Archibald v. M.  T.R. Co., 66 Miss. 424, 6 So. 238, is properly applied to the case then before the Court, and must be limited to the case which the Court was called upon to decide. Language beyond the litigation in which it is used is limited to the facts involved in the litigation, and all beyond that, necessary or proper for the construction of the particular subject matter before the *Page 261 
Court, is mere dictum — not decision. The parties in each of the cases mentioned were private parties, and the statute prescribed the venue in such actions; and the venue, of course, was controlled by the statute. But what is said beyond, while broader than might have been used, must be restricted to the case in which it was used. There is no reason to hold that these pronouncements beyond the decision of the case fixes venue against municipal corporations contrary to the common law. The language is susceptible of construction, because of the broadness of the language used, that there was no common law upon the subject. But it was not necessary so to decide, and consequently the expressions beyond the necessities of the case are mere dicta.
The common law has been followed in this state, and so far as our reports disclose no municipality has been sued outside of the county of its domicile. Since the filing of this suit the legislature has enacted a statute reannouncing the common law rule, showing it to be the legislative purpose for municipalities to be sued in the counties in which they are located.
The reasons above indicated are sufficient to warrant the view that it was the legislative purpose to maintain the common law upon the subject. The authorities cited in Corpus Juris and Ruling Case Law, in accordance with the views herein expressed, are sound, and we follow them. For this reason the judgment of the lower court must be reversed, and the cause dismissed without prejudice to the bringing of a suit in Hinds county, in the district in which the city of Jackson is located.
Reversed and dismissed.